Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I (Combination). Claims 17-20 directed to a fluid system comprising with a leak detecting sensor having a first state comprising a first condition when dry and a second condition when wet  and details of the intended use on specific monitored fluids G01M3/183, C11D11/0047, H01L01/67253, H01L21/02052 & H01L21/31116.
Invention II (Sub-Combination).  Claims 1-16 & 20 directed to a leak detection system a sensor having a first state comprising a first condition when dry and a second condition when wet and details of the product sensor G01M3/18, G01M3/045, G01M3/042, G01M3/40 & G01M3/24.
Inventions I & II are related as combination and sub-combination. While Inventions in this relationship are distinct if it can be shown that 
(1) the combination as claimed does not require the particulars of the sub combination as claimed for patentability, and 
(2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)).  
The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case:
(1) The combination of Invention I directed to a fluid system using a leak detecting sensor does not require the particulars of Invention II’s sub-combination of specific types of sensor circuits, attachments and fluid components. 
(2) Invention II’s sub-combination has separate utility as a leakage detection system on residential water systems and as a medical aid for patient urinary and wound care leakage which are utilities not claimed by Invention I’s combination.

Inventions I & II are related as products made and Invention III as a process of making a product.  The inventions are distinct if either or both of the following can be shown: 
(1) that the process as claimed can be used to make another and materially different product or 

(2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  

There is no linking claim between the Inventions.  Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The inventions are distinct, each from the other because of the following reasons:
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious 
•    the groups have acquired a separate status in the art in view of their different classification
•    the groups require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
•    the groups require separate time for consideration on the merits in regards to rejections un 35 U.S.C. 112, 101, 102/103, etc.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission 
                                             Species Election
If Invention II is elected the a further Species election is required.
This application contains claims directed to the following patentably distinct species:

Claims 1-3 are generic. 
Select one of Species 1 (a or b) and one of Species 2 (a or b)
First species election of a type of electrical sensor circuit
Species 1a:  Directed to Fig. 3 an electrical circuit of the sensor comprises a parallel comb circuit.
Species 1b: Directed to Fig. 4 the electrical circuit of the sensor comprises a serpentine circuit.

Second Species election of a type of electrical connection between two electrical circuits.
Species 2a: Directed to Fig. 2 two electrical circuits electrically connected in series. 
Species 2b: Directed to Fig. 1 two electrical circuits electrically connected in parallel.

Species 1(a & b) & 2 (a & b) are classified in separate classes and require separate art resources 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. 



There is a search and/or examination burden for the patentably distinct species as set forth above because one or more of the following reason(s) apply:  
the species have acquired a separate status in the art in view of their different classification;

the prior art applicable to one species would not likely be applicable to another species;

the inventions require a different field of search in regards to elements and/or method steps unique to each of the species (for example, searching different classes/subclasses or electronic resources, or employing different search queries; and

the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856       
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856